Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 1 of 38




         Attachment 2
           Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 2 of 38

                                            Grand Jury lnformation
                                   UNITED STATES DISTR]CT COURT EOR
                                   THE EASTERN DISTRICT OE VIRGINIA
                                             (A.l-exandria D j-vision            )




                                                        x

             In re:
                   GRAND JURY

                                                        x



                                                     Grand Jury No. 18-2
                                                     United States Distri-ct Court for
                                                     the Eastern District of Virginia
                                                     401 Courthouse Square
                                                    Alexandria. Virginia             22314

                                                     Tuesday, J:-:ne 26, 20L8


                              The testimony of MICHAEL FLYNN was taken in the
             pre   se   nce   of a fu.ll quorum of Grand Jury 18-2,                   commencing at
             9:53 a.m , before:


                               JamesP. GiIIis
                              Assistant United States Attorney

                              Evan   N,   Turgeon                                             €
                               Special    As s.i   stant United States Attornoy -
                                                                                             (=
                                                                                             r--
                                                                                             ,\)



                                     Grand Jury lnformation
                                             Dlversifled Reporting SeMces, lnc.
                                                         1426 Duke Street
                                                    Alexandria, Virginia 22314
                                                          (202) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                              DOJSCO - 700023424
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 3 of 38

                                                                                             2

          1                               PROCEEDINGS
          2     Whereupon,
          3                                     M]CHAEL ELYNN

          4     was ca]-l-ed as a witness and, after being first
                                                               duly sworn
                by the Eoreperson, or Deputy Eoreperson, of the Grand Jury,
          6     was examined and testified as follows:
          1                                       EXAMI NAT I ON

          I                  BY MR.     TURGEON

          9           o      Can you please        tell us your         name?

         10           A      Michaef E1ynn.
         11           O      Are you a retired U.S. military officer?
         l2          A       Yes.
         13           O      What branch      did you serve in?
         t4          A

         15           o    At what position did you retire from the Army?
         I6           A    I was a fieutenant general and director of the
         T1     De fense Inteffigence Agency.

         18           o    What is the Elynn Intel- Group?
         19          A       It's a consulting advisory group.
         20           0      Was the Elynn Intel Group also known as                 FIG,
         2L     spelled   E- I -G?

         22          A       Yes,
         23           0      Who     were the people who played the most active
                part of the business of           EIG ?

         25          A       Myself, Bijan Kian. There were others but those

                                           Diverslfled Reportlng Servlces, lnc.
                                                     1426 Duke Street
                                                Alexandria, Yirginia 223 14
                                                      (202) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                          DOJSCO - 700023425
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 4 of 38

                                                                                        3

          1     were principall-y the two peopl-e that pfayed the most active
         2      rofe.
          3               Is Bijan Kian also
                          Q                          known    or does he also go by
          4     the name Bijan Raf i-ekian ?
          5               A   Yes.
          6               Q   What was your   role position with         EIG?

         1                AI was the CEO.
         I            0    Was Mr. Rafj-ekian also an officer of EIG?

          9          A     He was. He was the vice chai.rman and held a
        10      coupl,e of other roles,
        11            Q Are you aware of a project concerning Turkey that
        l2      FIG performed during the summer and fafl of 2016?
        13           A     Yes.
        74                Q   did you first become aware of that project?
                              How

        15                A
                          Bijan came to me and mentioned that he had an
        16      associate that he knew that was interested in using our
        r'7     company to support a project.
        18           Q Who was that associate?
        1-9         A     It was a gentleman by the name of Ekim Alptekj-n.
        20          Q Who is Ekim AJ-ptekin?
        2l          A     Ekim is a person f came to know through Bijan.
        22      He is a Turkish member of the Turki sh-American Busi-ness
        23      Counci.I . And I mean, you know -- f mean, he's got some
        24      other background but thatrs pretty much my knowledge of
        25      h   im.


                                       Dlyersified Reporting Sewices, Inc.
                                                 1426 Duke Street
                                            Alexandria, Yirginia 22314
                                                  (202\ 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                     DOJSCO - 700023426
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 5 of 38

                                                                                          4

          1            Q     what stage was the project at when Mr, Rafiekj-an
          2      approached you about it?
          3           A     It was at the, 1ike, stage zero. I mean,
          4      basically it was initial.
          5           Q Durj-ng that conversation with Mr. Rafiekian, did
          6      Mr. Rafiekj-an te1I you he had already spoken to someone
          1      about the proj ect ?
          8            A     Bj-jan had mentioned that he had spoken with Ekim.
          9           0    Before the project what relationship if any did
         10      Mr. Rafiekian have with Mr. Alptekin?
         11           A    I understood that they had a refationship through
         L2      a commission, the Nalruse Commission, that Bijan is part
                 of. And I believe that they knew each other from other
         14      just previous interactj-on, but I prj.ncipal-1y believe that's
         15      where they knew each other.
         1-6          Q Are you aware of Mr. Rafiekj.an communicating with
         t1      Mr. Alptekin about the project?
         18           A    Yes.
         19            Q     How   do you know those conversations took place?
         20            A    Bijan refated to me that he had been engaged or
         2l      speaking with Ekim about this, you know, li-ke I said, the
         22      initi-al stages and had spoken to him at Ieast a couple of
         23      times about i-t.
         24             0   Erom the beginni-ng of the project what was your
         25      understanding about on whose behaff the work was goj-ng to


                                        Dlverslfled Reportlng Servlcec, Inc.
                                                  1426 Duke Street
                                             Alexandria, Virginia 22314
                                                   (202)- 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023427
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 6 of 38

                                                                                         5

          1     be performed?
          2           A   I think at the -- from the beginning j-t was
          3     always on behaLf of elements within the Turkish government.
          4          Q Would it fair to say that the project was going
          5     to be principally for the benefj.t of the government of
          6     Turkey or high-ranki-ng Turklsh officiafs?
          1          A    Yes, yeah.
          I          Q Where did you get that understanding?
          9          A    Erom conversations I had with Bijan and just
         10     various emaiJ- engagements that we had had early on about
         11     whether or not we were going to do this thing.
         L2          Q                  official-s involved with the project?
                           lr]ere Turkish
         13          A    They were. They definitely were aware of it and
         l4     they had acknowledged, or we were told that they had
         15     acknowledged that we were invofved. So I guess, I mean you
         L6     could in terms of rephrasing the question or whatever, but
         t7     I -- they were definiteJ-y aware of the project. I mean,
         18     you know, you asked that they were directly involved but --
         L9           Q So do you know who the Turkish government
         20     official-s were who were involved in the project?
         2l           A    I met two eventually and I saw names on var.ious
         22     email-s that Bijan or Ekim had sent.
         23           Q Who were the two that you met?
         24           A    I met the Minister of Eoreign Affairs and I met
         25     -- and I don't know exactl-y what his ministry was, but he

                                       Diversifled Reportlng Servlces, lnc.
                                                 1426 Duke Street
                                            Alexandria, Y tginia 2231 4
                                                  (202) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                      DOJSCO - 700023428
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 7 of 38

                                                                                           6

           1     was  the son in Iaw of Erdogan, the presi.dent.
          2            Q Did he hofd a ministry-Ievel position in the
          3      Turkish government ?
          4            A    I befieve he did. Yeah, I befieve he did. I
          5      befieve he did.
          6            Q Do you know whether Mr. Al-ptekin had any
          1      relationship with those Turkish officials?
          8            A    I beLieve that he did, just based on information
          9      that Bijan had provided me as well as just emails that I
         t0      had seen about his engagement with senior government
         11      officiafs in Turkey.
         L2            Q In connectj.on wj-th the project did Mr. Al-ptekin
         13      have any role in interactj.ng with these Turkish government
         14      offi-ciaIs?
         15            A       Yes, he did.
         16           Q How do you know that?
         L1           A    Again from same sort of a -- the various
         18      interactions, his feedback to us. And some of it was
         1.9     re1ayed to me via Bijan, others were, you know, emails that
         20      I saw where he had been -- he had just recently spoken to
         2l      or met with senior government officials, you know, about
         22      this proj ect.
         23                    MR. TURGEON: Woul-d you and            Mr. Alptekin --
                               BY MR. GILLIS:
         25            Q       Sorry, And what was it that he woufd refate in


                                         Dlverslfled Reportlng Servlces, lnc.
                                                   1426 Duke Street
                                              Alexandria, Yirginia 2231 4
                                                    (zo2) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                        DOJSCO - 700023429
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 8 of 38

                                                                                          l
          1     connection with these di-scussions wi-th Turkish offici-afs?
          2           A    Yeah. Their awareness, their acknowledgement
          3     that we were engaged, that we were involved with this, that
          4     we were looking at conducti-ng the project. I would even
          5     say at .Ieast at that point they seemed satisfied.
          6                 BY MR.   TURGEON:

          1          Q Woufd you and Mr. Alptekin have regular cal-1s
          8     about the proj ect ?
          9          A    lle set up conference cafls with our group and Mr.
         10     Alptekin.
         11          0    What was the purpose of those calls?
         L2          A    They were basically for us to provide updates to
         13     him, where we were, various aspects of things that we were
         L4     doing on behaff of the project, and afso he woufd give us
         15     feedback.
         16          Q What sort of feedback did Mr. Alpteki,n provide?
         l1          A     Based on what he had, you know, what was going
         18     on, h is feedback was acknowledging where we were at but
         19     also providing us insight lnto, you know, the sense of the
         20     senior official-s of the Turkish government, how they viewed
         27     it and how things were going.
         22           Q     So youdid ment j-on you did discuss Turkish
         23     government officials --
                     A   Yeah. Oh, yeah, on those --
         25          0      -- on those caLls?

                                        Dlverslfled Reportlng Servlces, lnc,
                                                  1426 Duke Street
                                             Alexandria, Y tginia 2231 4
                                                   (202\ 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023430
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 9 of 38

                                                                                          B

           1          A    Yeah, there was a couple. There was, you know,
           2     three or four cafls that we had over a period of probably
           3     two months.
           4           Q     WasMr. Rafiekian always a part of those calfs?
           5           A    Yeah. He usually set them up.
           6          Q During your initia.I conversation with Mr.
           1     Rafiekian about the project what did you understand the
           8     principal- focus on the project to be?
           9          A     The principal focus was really about, you know,
         10      sort of at the high-Ievel it was about the relationship
         11      between the United States and the government of Turkey. It
         72      was about the climate between the two countri-es, kind of.
         13      We'd always tal-k about Gulen as sort of a sharp point, I
         t4      guess if you wil1, between that relationship. There was
         15      some discussi-on about business climate as weLl-.
         16           Q Who is Fethullah Gulen?
         t1           A    He is a Turkish cferj-c who currently lives in the
         18      United States.
         19            0    Are you aware of an attempted military coup in
         20      Turkey in the summer of      2076?

         21.           A     Yes.
         22            Q    What history if any does the government of Turkey
         23      have wj-th Mr. Gulen related to that attempted coup?
         24           A     WeIf I think in that respect they, the government
         25      of Turkey, you know, put the bLame on Gufen's movement


                                        Diverslfied Reportlng Services, lnc.
                                                  1426 Duke Street
                                             Alexandria, Yirginia 2231 4
                                                  (202\   467   -9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023431
                Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 10 of 38

                                                                                           9

           1      inciting that    coup.
           2            Q     Who was   the president of Turkey at the time of
           3      that attempted coup?
           4           A    Erdogan.
           5           Q Is Mr. Erdogan stil-l the president of Turkey?
           6           A    He is, yep.
           1           Q What was the principle focus of the work product
           8      that EIG did produce on the project?
           9           A    The eventual- work product or products that we had
         10       come up $/ith was reafly focusing on Gu1en.
         11            Q Was any work done on researching the state of the
         t2       business cI j.mate in Turkey?
         13            A Not that I'm aware of or none that I recafl.
         l4            Q Were there any meetings hefd with U.S. businesses
         15       or business as sociat ions ?
         76            A    None that I'm aware of.
         1.'1         Q Was there any work done regarding business
         18       opportunities and investment in Turkey?
         L9           A     None that I'm aware of.
         20           Q During the project did you ever hear of the
         27       country of IsraeL mentioned in connection with the project?
         22             A   I don't. I don't recaLl that in any of the
         23       conversations we had. I mean f, you know, it may have come
         24       up but I don't recall it.
         25                   BY MR. GILLIS:



                                           Dlversifled Reportlng SeMces, Inc,
                                                     1426 Duke Street
                                                Alexandria, Yirginia 2231 4
                                                      (202\ 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                        DOJSCO - 700023432
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 11 of 38

                                                                                                 10

          1           Q    Well let's. just to be clear, General, we donrt
          2      want you to guess or specufate.
          3            A      Yeah, no, and I really don't recall any
          4      conversations about        f   srael con.ing up.
          5                   BY MR.     TURGEON:

          6            Q      During the project dj-d you ever hear that                   an

          7      f srae.Ii   company would      benefit from the project?
          I           A        I don't.
          9           Q Did Mr. Rafiekian provide updates to you about
         10      the project ej.ther by email or orally?
         11           A    He did.
         t2           Q Did he ever mention to you that the project had
         13      significantly changed in any way?
         74           A     He d.id not, no. No, we pretty                      much stayed on the
         15      same t rack.
         76         Q Did he ever mention to you that the prj-ncipal
         71     beneficiary of the project had changed?
         L8         A     He did not. He did not, no.
         19                   BY MR. GILLIS:
         20           Q       The principal beneficiary --
         2t           A       WeIl I mean, early on there was a discussion --
         ))           Q       Let me finish --
         23           A       Sorry.
         24           O       Let    finish the question if you would, Gene.ral-.
                                    me
         25     So woufd     it be fair to say, as you testi-fied earlier, t hat


                                            Dlversifled Reportlng Servlces, lnc.
                                                       1426 Duke Street
                                                  Alexandria, Yirginia 2231 4
                                                        (2O2) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                             DOJSCO - 700023433
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 12 of 38

                                                                                                11

          1      the principaf beneficiary was the government of Turkey?
          2           A    Yes.
          3           Q Or these high-government official-s?
          4           A    Yeah.
          5           0    Did he ever mention to you that that prj-ncipal
          6      beneficiary or those principaf beneficrarj-es had changed
          1      throughout the proj ect ?
          8             A        No, no.
          9                      BY MR.    TURGEON:

         10             O        How    high up in the Turkish government did             Mr.
         11      Al-p t e kin   have connections        ?

         l2             A        I believe he had connections all the way up to
         13      the president.
         l4             Q       And thatrs Mr. Erdogan?
         l-5            A        Yes.
         16             Q        How    do you   know       that   ?


         L1             AMy     -- wefl the relationship, at ]east that I saw
         t-8     he had wi. th Erdogan's son in 1aw, so I observed that, and
         L9      then I woufd just say in the back and forth cormuni cat i ons
        20       that we had, that I just assumed that.
        2t                       BY    MR. GILLIS:
        22              o     that son in
                                 IS                     l-aw   the minister that you were
        23       mentioning earlier?
        24              A        Yeah, yep.
        25                       BY MR.    TURGEON:



                                              Dlversifled Reportlng Servlces, Inc.
                                                          1426 Duke Street
                                                     Alexandria, Yirginia 22314
                                                           (2O2\ 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                             DOJSCO - 700023434
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 13 of 38

                                                                                                t2
          1             Q      Who    provided the initial          approval for the
          2       proj ect ?
          3             A    In terms of what? I mean approval from like
          4       whether or not we were going to do it? Or whether or not
          5       it was going to happen? I mean, the approval really came
          6       finally from Ekim through an email, and what I reca.l-.I is
          '7
                  that he had been, you know -- he had been given the go
          8       ahead or the green liqht if you will, and as I remember it,
          9       it seemed l-ike that came from the government of Turkey.
         10             Q So is it fair to say that the project was taken
         11       with the understanding and involvement of Turkish
         L2       government of f icial-s?
         13             A      Yes.
         l4             0      Were    Turkish government officials                involved
         15       throughout the proj ect ?
         16             A      Yes, yes.
         11            Q What if anythj-ng did Mr. Rafiekian tell you
         18       during the project about how Mr. Alptekin's connections in
         19       the Turkish government were involved in the project?
         20            A    Say that again.
         2t             Q      Do you
                                  reca1l Mr. Rafiekian ever telling you
         22      anything during the project about how Mr. ALptekin,s
        23       connections in the Turkish government were i-nvolved in the
        24       proj ect ?
        25             A       Yeah, Bijan would tal-k about how he __ that this,


                                            Dlverslfied Repoftlng Servlces, Inc.
                                                      1426 Duke Street
                                                 Alexandria, Yirginia 2231 4
                                                       (2O2\ 467.9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                             DOJSCO - 700023435
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 14 of 38

                                                                                                           13

          I       you know, Ekim is talking about this alf the way at the
          2       highest .Ieve1s of the Turkish government,                         So   Bijan   wouJ-d

          3       tefl-   that. He woul-d relay that to me.
                          me
          A            Q Is it fair to say that Mr. Al-ptekin acted as a
          5       go-between between FIG and Turkish government offi-ci-a1s?
          6            A    Yes.
          1            0    I'm showing you what's been marked as Exhibit No.
          I       2. Have you seen that email before?
          9               A    I have,    yeah.
         10              Q Do you see the f irst J-ine where Mr. Alptekin
         11       says, " I met wj-th M,C, and explained. They are 1lke I y to
         l2       t rave I to D. C. next week"?
         13               A    Mm-hmm.

         t4               o    "He j-s interested in exploring this serj-ously and
         15       it is likeLy he will want to meet with you and M.8."
         1t'           A    Mm-hmm.

         I1            Q Based upon your invoLvement in the project do you
         18       know who M.C.      refers to?
         19               A    Yeah, that's the Minister of Foreign Affairs.
         20               Q    Are those his initiafs?
         2t               A    Yeah.
         22               Q    Who   is M.F.?
         11               A    Thatrs    me.

         24               Q    Oo   you see the next paragraph?
        25                A    Mm-hmm.



                                               Dlverslfled ReporHng Services, Inc.
                                                         1426 Duke Street
                                                    Alexandria, Yirginia 2231 4
                                                         (202) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                                  DOJSCO - 700023436
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 15 of 38

                                                                                              74

          I            Q     Which reads, "We agreed to meet again before he
          2       .Ieaves to D.C. and he asked me to formulate what kind of
          3      output we can generate on the short and midterm as wel-I as
          4      an indicate budget.     "
          5            A     l,lm-hmm,

          6            Q    Is that emaj-l- an example of the involvement of
          1      high-J.eve1 Turkish government officlal-s in the early stages
          8      of the proj ect ?
          o           A    Yep, sure is.
         10           Q I'm showing you what's been marked as Exhibj-t No.
         1l-     3. Have you seen that email before?
         1.2          A     I have, yep.
         13           Q Do you see on the third line where Mr. Alptekin
         L4      says, "I met with the M.E.A. and expJ-a.ined our proposed
         15      approached. He is receptive and indicated he woufd like to
         16      meet with us during hls upcoming vj-sit to D.C."?
         11            A     Yep.

         t8            Q     Based upon your involvement                  in the project do you
         19       know whothe M.F.A. is?
         20           A    That's the Minister of Eoreign Affairs.
         27           Q So ls this email an example of Al-ptekin acting                      as

         22      a go-between on the project between EIG and Turkish
         23      government off ic ia Is     ?

                       A     Mm-hmm, yep. DefiniteJ-y at that ti-me, yep.
         25            Q     I'm going to show you another emaif which j-s

                                             Diverslfled Reportlng Servlces, Inc.
                                                       1426 Duke Street
                                                  Alexandria, Yirginia 2231 4
                                                        (2O2) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                            DOJSCO - 700023437
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 16 of 38

                                                                                         15

          1     marked as Exhibit 4.       Have you seen         that email before?
          2           A     I   have.
          3           Q Do you see the first paragraph where Mr. Afptekin
          4     says, "I had a Long meeting with the Minister of Economy
          5     upon the referraf of M.P.A. Cavusoglu. I explained what we
          6     can offer. He agreed to discuss in general fines at the
          1     Council of Ministers today and subsequently with P.M.
          8     Yildirin in more detaif. "
          9           A   Mm-hNn,

         10           Q Who is M.F.A. Cavusoglu?
         11           A   He is the Minister of Foreign Affairs.
         t2           Q And who is P.M. Yildirj.n?
         13           A   Prime mj-nister, so he's the number two.
         l4           Q In the Turkish government?
         15           A   Mm-hmm.

         l6           Q Is this emai-I another example about Alptekin
         T1     acting as a go-between on the project between FIG and
         18     Turkish government off ic ial      s?

         L9           A   Yes. Yep, sure is.
         20          Q I'm going to show you another emai.l- marked as
         2l     Exhlbit 5. Have you seen that email before?
         22          A    I have, yep.
         23          Q Do you see at the beginning of the email where
         24     Mr. Rafiekian says, "Ekim, it was my pleasure conti-nuing
         25     our conversations today. Genera.I Ffynn and I have


                                        Dlverslfied Repoftlng Services, lnc.
                                                  1426 Duke Street
                                             Alexandria, Virginia 22314
                                                   (202) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023438
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 17 of 38

                                                                                                    16

          1      discussed broad contours of The Truth Campaign"?
          2           A       Mm-hmm.

          3           O       Was    that email about the Turkey project?
          4           A       Yes.
          5           O       Was    the Turkey project        sometimes known       as     The

          6      Truth    Campaj-gn   and sometlmes known as            The Con f i-dence

          1      Project or Project Confidence?
          8           A    Yeah, yeah. I mean -- yes. Yes, it                      became

          9      Project Confidence.
         10           Q       Do those terms     refer to the           same   proiect?
         11           A       Yes, yep.
         72           Q    Early in the project were there any discussions
         13      between you and Mr. Rafiekian about potential defiverables
         L4      for the proj ect?
         15           A    Yes. I mean, we talked about the types of
         16      assessments and things that we coufd do.
         11           Q What deliverabl-es did you discuss?
         18           A    We discussed --

         L9                   BY MR. GILLIS:
         20            0   Just if you could, I'm sorry, what does
         21      "del-iverable" mean to you?
         22            A    It means to me what in a 90-day period of time
         23      for this consulting agreement, what we could actually                        do,
         24      the thinqs that we couLd actually provide to them.
         25           Q       Okay, thank you.


                                          Dlverslfled Reportlng SeMces, lnc.
                                                    1426 Duke Street
                                               Alexandria, Y irginia 2231 4
                                                     (202) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                          DOJSCO - 700023439
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 18 of 38

                                                                                                   71

          1            A    At the end of it, yeah. So it ranged from videos
          2      to articles, to -- news articles to, you know, attending
          3      meetings, and afso providing early on, providing some type
          4      of assessment of what we were being asked to look at, a
                 written assessment.
          6                       BY MR.   TURGEON:

          1            Q          You ment j.oned news art j-cl-es,          did you al-so discuss
          8      op-eds   ?

          9            A          l,lm-hmm. Sure did     .

         10            Q   I want to show you what's been marked as Exhibit
         t1     6. Have you seen that email before?
         t2          A     I have, yep.
         13          Q Do you see the first part of the email where Mr.
         t4     AJ-ptekin says, "Gentlemen, I just finished in Ankara after
         15     severaf meetings today with Min. of Economy Zeybekci and
         L6      M.F.A. Cavusoglu. I have a green light to discuss
         77      confidentiality, budget, and the scope of the contract"?
         18           A    }4m-hrnm .

         19           Q Is this email an example of how Turkish
         20      government officiafs provided the initial approval for the
         2l      proj ect     ?

         22            A          Sure is.
         23           Q Originally what was the planned source of funding
         24      for the proj ect ?
         25            A          Initially   I was toLd that the Turkish             government


                                              Dlverslfled Reportlng Servlces, Inc.
                                                        1426 Duke Street
                                                   Alexandria, Y irginia 2231 4
                                                         (202) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                             DOJSCO - 700023440
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 19 of 38

                                                                                                    18

          1     woufd fikely -- you know, may fund it.                          And then .it changed
          2     when     that   came   back that they woufd not fund it,
                                                                 that it
          3     woufd be funded, you know, via different means -- by Ekim' s
          4     business, basically.
          5          Q Who told you that the Turkish government may fund
          6     the project origina 11y?
          1          A    Bj. jan. Conversations we had.
          8              Q      Do you recal-J-    the   name     of    Mr.     Alptekin's   company?

          9              A      Inovo.
         10              Q      Where j-s Inovo based?
         11              A      It's based in the Netherlands, I believe. It's                      a

         l2      Dutch company.
         13          Q When the source of funding changed, what else
         l4     about the project changed?
         15          A    I mean, I'm not sure much changed. It sort of
         16     stayed on track. Pretty much, it pretty much stayed the
         l1      same.

         1B              Q    did the focus on the project change?
                                How

         L9              AFrom my perspective j.n the early conversations,
         20     you know, from a business cfimate bank to real.Iy focus in
         2l     on Gulen and Gu.Ien's status, I think that it pretty much
         22     stayed the       same.
         23                     BY MT. GILL]S:
         24              Q      So general, if       I may.       So    I think we're asking is
         25     as a resuft,       first   of all,     did    you      care where the funding


                                           Dlverslfl ed Reportlng Servlces, Inc,
                                                       1426 Duke Street
                                                  Alexandria, Yirginia 2231 4
                                                        (2O2) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                              DOJSCO - 700023441
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 20 of 38

                                                                                             19

          1      was coming from?
          2            A       No, no.
          3                    BY MR.    TURGEON:

          4            Q       To the best of your know.Iedge did the amount of
          5      that you were to be pa j-d for this project change as a
          6      consequence of exchanging from the government of Turkey to
          1      Alptekin?
          I            A    I don't befieve it ever changed, yeah.
          9           Q So as a consequence of that change in payment,
         10      not over time but just as a consequence of that change and
         11      who was going to pay, was there any change to the project?
         72           A     I don't bel-ieve so. Yeah, I don't bel-ieve there
         13      was any change to the project. It pretty much stayed from
         14      our initial     discussj-ons aII the way through to the end, you
         t5       know, the period of time that we had the contract for
         16      didnrt    change.
         L1            Q    At any point before or during the project did                  you

         l-8     hear anything about EIG performing a separate project
         I9      involvj-ng the government of Turkey?
         20            A       None.

         2I            Q   At any point before or during the project did                   you

         22      hear anything about EIG performing a separate project
         23      involving Mr. Alptekin or fnovo?
         24            A       Not that I'm aware of.
         )q            Q       At any point before or during the project did               you


                                            Dlversifled Reporting Services, Inc.
                                                      1426 Duke Street
                                                 Alexandria, Yirginia 223 1 4
                                                       (2O2) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                           DOJSCO - 700023442
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 21 of 38

                                                                                                 20
           I      hear anything about EIG performing a separate project
          2       involving radical Isfam?
          3            A    I am not aware of that.
          4            Q At any point before or during the project did you
          5       hear anything about EIG refunding money to Mr. Alptekin for
          6       lobbying or PR, public refations work, that had not been
          1       pe r fo rmed ?

          8              A   I do not, no.
          9             Q At any point during the project dj-d you hear
         10      anything about EIG refunding money to anyone in connection
         11      w j.th the pro j ect ?


         I2             A    No.

         13             Q At some point during the project did you become
         l4       aware that two payments, each for $40,000, were made from
         15       EIG   to Mr. Alptekin's company, Inovo?
         1.6             A    I do. Yeah, I do remember that.
         L1           Q Were those palrments refunds for lobbying or PR
         141     work that had not been performed?
         1-9          A     Now that I'm aware of.
        20            Q Were those payments refunds for anything?
        2L            A     WeLI they e/ere for what I believe were services
        22       that he provided as a, essentially, advisor to us during
        23       this proj ect.
        24              Q          Were those payments refunds?
        25              A          I don't befieve that they were refunds. I             mean,



                                            Diverslfled Reportlng Servlces, Inc,
                                                      '1426
                                                           Duke Street
                                                 Alexandria, Yirginia 22314
                                                      (202\ 467.9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                           DOJSCO - 700023443
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 22 of 38

                                                                                                           2L
           1      they were payments to him based on the contract that we had
           2      signed trith h im.
           3            Q     I'm showing you what's been marked as Exhibit                        7

           4            A     Yep.

           5            Q     Have you seen     that email before?
           6            A    I have, yep.
          1            Q Do you see right at the beginning of the emai.I
           I      where Mr. Rafiekian says, I'We are about to be engaged by                            a

           9      Dutch client for the above campaign"?
         10            A    Mm-hmm.

         l1             Q     What does   "the Dutch client" refer to in that
         t2       emai 1?

         13            A      That's referring to Ekim -- Inovo.
         I4            Q      fnovo?
         t-5           A      Yeah, yeah.
         16            0      So this is about the same Turkey project werve
         1.1     been discussing?
         18            A      Yes, yep.
         19            Q      Attached to that email is a budget --
         20            A      Okay.
         21.           O      -- on the back or on page 2.                      Do you see that?
         22            A      I do.
                       o      Is that a draft budget that you received for the
         24      proj ect ?
        25             A      I believe it is, yep.               yep.


                                          Dlverslfled Reportlng Services, Inc.
                                                      1426 Duke Street
                                               Af   exandria, Yirginia 2231 4
                                                       (2O2) 467_9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                              DOJSCO - 700023444
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 23 of 38

                                                                                           22
          1           o     Are you aware of a meeting for the project that
          2      took pface in    New   York City on September L9,              2016?

          3           A     Yes, yeah.
          4           o     Was   that meeting re.Iated to the Turkey project?
          5           A     Yes, yeah.
          6           O     Who   attended that meeting?
          1           A      this is the one where Ekim had worked with
                            So
          8     Bijan to set up a meeting between FIG principals and senror
          9     members of the Turkish government.

         10          o    Can you name some of the attendees?
         11          A    Yeah. On our side it was Brian McCauley, mysel f,
         l2     Bijan, and Jim !'loolsy. On the other side it was Ekim, the
         13     son in l-aw who I just don't recafl his name, but -- and
         L4     then the Mlnister of Eoreign Affairs. And I believe there
                was another individual that was with them but I think he
         L6     was more of a security person. But that was principally,
         L1     those were the principal- members of that meeting.
         18           O     Do you   recall having        met    Mr. Alptekin in person
         19     prfor to that meeting?
         20           A     I don't.I don't.
         27           O   What was the purpose --
         22           A   f mean, I may have, but I don't recaLl-.
                      o   What was the purpose of the neeting?
         24           A   The purpose of the meeting was to -- for Ekim to
         25     introduce our, you know, FIG principal group to the


                                         Dlverslfled Reportlng Servlces, Inc,
                                                   1426 Duke Street
                                              Alexandria, Yirginia 2231 4
                                                   (2O2) 467 _9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                         DOJSCO - 700023445
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 24 of 38

                                                                                                 23
          1      leadership of Turkey that         was    represented in that room;
          2      provide    overview from us to them as kind of what we were
                           an

          3      doing, what we were involved in; and basically just a meet
          4      and greet.       And I think that from Ekim's perspective it             \^ra   s

          5      afso to   showthat he was -- you know. he had the right
          6      people doing this proj ect.
          7           Q Who did most of the talking at the meeting on the
          I      Turkish side?
          9           A         The son in faw did most of the talking.
         10          0    What was the focus of the conversation?
         11          A     It was, initially it was sort of high levef and
         t2     then as it went on -- and it was probably a 20 to 30 minute
         13     meeting -- it was about, you know, the son in l-aw was
         t4      talking about Gulen in general.
         15            Q What was the goaf of the Turkish officials
         16      regarding cu.Ien?
         t1           A         They were clearly anti-Gu.l-en. I think their
         18     desire was to figure out a way to, basically to you know,
         19     get the United States to understand that this is a bad guy,
         2A     he's affecting the relationship, and that they wanted to
         27     get him bac k.
         22           Q         They wanted him to be brought back to Turkey?
         23           A   Yeah. I mean they work in various ways to
         24     understand how to get him back.
         25                   BY MR. GILLIS:



                                          Dlversifled Reporting Servlces, lnc.
                                                    1426 Duke Street
                                               Alexandria, Yirginia 22314
                                                     (202) 467_9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                         DOJSCO - 700023446
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 25 of 38

                                                                                              24

          1             Q I'm sorry. Do you know, General, whether up
          2       until- that point the United St ates government had taken a
          3       position with Turkey about whether they were goi-ng to send
          4       him back or not ?
          5             A    I befieve we did. You know, I mean I don't have
          6       the specifics, but I be.l-ieve there was a -- there was
          1       certainly discussion about it.
          I            Q So before this meeting there had been discussion
          9       with the United States government and the Turkish
         10       government    ?

         l-1             A      I believe so, yeah. Yeah.
         t2            Q        Sorry, just to clarify.
         13            A    Yeah, because when the coup occurred there was
         14      al-I this noj.se about Gulen certainly in the media so I                    I
         15      mean, I'm going to make an assumption that there was a
         1.6            Q       Don't make an assumption.
         l1             A       -- there was a position.
         18             Q       Okay.
         19             A      Weff f mean, what I'm saying is it was known that
         20       he   was somebody that the Turkish government wanted back.
         2l      That    was   pretty clear.
         22                     BY MR.   TURGEON:

         23             o      Other than the proj ect, what business or
         24      potentiaf business was d.iscussed  that meeting?
         25          A     That's real1y it. I mean, j ust kind of                    an



                                            Dlverslfled Reportlng Servlces, lnc.
                                                      1426 Duke Street
                                                 Alexandria, Virginia 22314
                                                      (202) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                           DOJSCO - 700023447
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 26 of 38

                                                                                               25
          1       ovelvlew   of what we were doing.
          2             o     I'm showing you what's been marked as Exhibit                8

          3       Have you   seen that emai.I be fore ?
          4            A      I have.
                       o      What is the subject line of the email?
          6            A      September 19th of 20th.
          1            Q Do you see where Mr. Rafiekian says, "We don't
          I       have the detail-s but we'f.L have it from the cl-ient shortLy.
          9       The duration wilf not exceed on hour. As I mentioned, the
         10       meeting is with high-IeveJ- audience, cabinet plus level
         11       related to confidence    "?

         72            a
                       .r    \/6^
                              r!t/.

         13            Q        that email concern the
                              Does                                     New   York City meeting
         74       on September 19, 2016 --
         15            A   Yes.
         1.6           O -- that you just discussed?
         l1            A     Yes, yep.
         18           Q After that meetj-ng what conversations did you
         19      have with Mr. Afptekin about the project?
         20           A    I mean, I think just in general how things were
         27      going, that he was running it at that point. The various
         ))      things that we were tafking about doing, were they moving
                 forward, were things moving in the rlght direction, and was
         24      the cfient -- in this case, was Ekirn satisfied that
         25      everything was moving atong.


                                         Dlverslfled Reportlng Servlces, Inc,
                                                     1426 Duke Street
                                                Alexandria, Yirginia 22314
                                                      (202\ 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                         DOJSCO - 700023448
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 27 of 38

                                                                                            26
           1           Q     How did those conversations take place?
          2            A     Emalls with me. It was erther emai] contact,
          3       phone ca.ILs wi.th Bijan, and then from about that point we
          4       started, you know -- we did these Eriday afternoon, you
          5       know, conference calIs with Ekim.
          6            Q How often were those conference cal-ls?
          1            A     They were, I think we probably had three, you
          I       know, ish. At feast three I think we had usually on a
          9       Eriday afternoon.
         10            Q Who else from FlG participated in these cal-ls?
         11            A    Usually it would be Bijan. He would set j-t up,
         72       myself, and there was somet.imes three or four, or five or
         13       six. It depended on their peopfe's avallability.     f mean,
         1.4      people like Mike Boston, Ryan Mccaul-ey. PauI Becker                was

         15       there a coup.Ie times. So, yeah.
         l6            Q What was the purpose of these calfs?
         71            A    It was an update. Update caf1s.
         18           Q Update about what ?
         l9           A     About the status of the -- of what we were
         20      involved in, what we were doing. You know, we -- there
         2I      would usualJ-y be a set of talking points that Bijan would
         22      prepare. We'd go through the talking points. Ekim woufd
         23      give us feedback from wherever he was at. Somet j-mes he was
         24      overseas it seemed, and he would give us feedback on his
         25      conversations with Turkj-sh government of f j-ciaf s.


                                         Dlverslfled Reportlng Servlces, lnc.
                                                   '1426
                                                        Duke Street
                                              Alexandria, Yirginia 2231 4
                                                   (2O2) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                        DOJSCO - 700023449
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 28 of 38

                                                                                              21
          1               Q      About the proj ect ?
          2               A      l,Im-hmm.

          3               0         the subject matter of the work that EIG
                                 What was
          4      was performing on the project?
          5           A    Primarily it was about Gufen. I mean, .it was
          6      this -- we did a game. There was talk about the video
          1      production that seemed to take, you now, too fong actually,
          I      and then just other things that peopfe had been doing in
          9       their   own areas.
         10                      So each person would provide, you know, if they
         11       had done something j-n that period of time between
         1-2      conference caIfs, they would tafk about what actj.ons they
         13       had ta ken .
         74               Q     aII of that work product about Gulen?
                                 Was
         15               AFor the most part I think, yeah. I'd say yes,
         16       for the most part.
         l1            Q What work product do you know of that was not
         18       about   Gu.l-en?

         19               A I don't think there was anything that we had done
         20       that had anything to do with, you know, anything efse l-ike
         2L       business cLimates or stuff like that.
         22            Q What did Mr. Alptekin say he was doing with the
         23       information you provided him on those cafls?
                       A    He was prov.iding it back to his contacts in the
         25      Turkish government.


                                             Dlverslfled Reportlng Services, Inc.
                                                       1426 Duke Street
                                                  Alexandria, Y nginia 2231 4
                                                       (2O2) 467_9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                            DOJSCO - 700023450
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 29 of 38

                                                                                            28

          1              Q   To which contacts      ?

          2              A   Same ones   we've been talking about. He woufd
          3       mention names or he woul-d mention -- but pretty much the
          4       same set of characters that we've been di-scussing. That
                  seemed to be his conduit backed j-nto basj-cal-Iy the senior
          6       levefs of the Turkish government.
          1            Q What feedback did you receive during those calls?
          I            A    I mean generally, my concern was were we -- you
          9       know, were we moving along, was the project moving aIong,
         10       and were they generally satisfied. And that's what I r,ras
         1t       looking for, because they were paying us.
         1)            Q When you say, "Were they generally satj-sfied,                 "
         13      who do you mean  by "they"?
         l4              A   Primarily Ekim because he was the conduit.                He

         l-5      was the person that was sort of the direct c.Iient, the face
         16       of the client. But I think also the Turkish government.
         l1                  BY MR. GILLlS:
         18            Q He was the conduit for the Turkish government?
         19      Is that what --
         20           A     Yeah, it seemed like that. It seemed fike his
         27      conversations with us, you know, his feedback, his
         22      interact ions were always about how he was tal. king back to
         23      the Turkish, to senior members of the Turkish government,
         24      and then he would give us the j-r SENSE of what they fe1t.
         25      You know?


                                         Dlversifled Reportlng Services, lnc.
                                                   1426 Duke Street
                                              Alexandria, Yirginia 22314
                                                   (2O2) 467_9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                        DOJSCO - 700023451
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 30 of 38

                                                                                                      29
          1                  And I never go the impression that we were moving
          2      in the wrong dj-rection, and that was really my thing was
          3      sort of pop in, get an update, and as long as werre movj-ng
          4      in the right direction and they were happy, then I was
          5      okay.
          6                  BY MR.     TURGEON:

          1              Q   I'm showing you what's been marked as Exhibit                       9.
          I              A   Yep.
          9              Q   Have you seen       that before?
         10              A   I have, yep.
         11              Q   Is that a text        message      that you sent on October
         l2      22nd,   2016?

         13              A   Yep.

         L4              0   In the first      Iine do you see where you said,
         t5      "Overalf a very good cal1"?
         L6          A     t4m-hmm.

         L1              Q   "I   may be meetingwith him early next week during
         18      an Amer i can-Turki sh conference in W.D.C. "?
         19              A   l4m-hmm.

         20              Q Is that a reference to one of the update                    cal.l-s
         2t      you had with Mr. Alptekin about the project?
         22           A    I befieve it is. I befieve that this is                     a

         23      response to, you know, our call.
         24              Q   Do you see     a few l-ines        down    in the text   message
         25     where you state, "1 walked him through the social media


                                           Dlverslfled Repo lng Servlcea, Inc.
                                                     1426 Duke Street
                                                Alexandria, Yirginia 2231 4
                                                      (2O2) 467-9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                         DOJSCO - 700023452
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 31 of 38

                                                                                           30

          1       analysis which he found very interesting and worth talking
          2      to the E.M. about " ?
          3            A    Yep.

          4            Q Who is the E.M.?
          5            A    Eoreign Minister, I believe.
          6            Q Is that an example of Mr. ALptekin telling you
          1      that he was passing j.nformation about the project to
          8      Turkish government of ficia Is ?
          9            A    Yes, yep. Yep.
         10            0    What written opinion pieces, or op-eds, were
         11      publj.shed as part of the project?
         1.2           A     An op-ed that was published on Gulen
         13       specifical Iy.
         l4            Q     r'm showing you what's been marked as Exhibit 10;
         15      do you recogni-ze that    ?

         16            A     Yep.

         I1            o     what is it?
         18            A   It's an op-ed on kind of what the tit.Le says on
         19      cufen, and the crisis going on in Turkey.
         20           o    What was the title of the op-ed?
         2l           A    The title of the op-ed is, "Our a]ly Turkey is in
         22      crisis and needs our support. "
         23           o    Where was that op-ed published?
         2A           A    I mean it was publj-shed in The HiIl here but I
         25      think it also was pubJ-ished in a couple other, you know,


                                         Dlverslfled Reporting Servlces, lnc.
                                                    1426 Duke Street
                                               Alexandria, Vi$inia 223 I 4
                                                    (202\   467 -9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                        DOJSCO - 700023453
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 32 of 38

                                                                                                    31

          1      publications, but principally The HiIl.
          2           Q when was it pubJ.ished?
          3           A    It was published on I be.Iieve November 9th.
          4      Right? Yeah, I think it was November 9th. It was the                         day
          5      of the e.Lection.
          6           Q Do you see the byline of the article?
          7           A    Yep, I do, yeah.
          I           Q What publication date --
          9             A           The 8th, the 8th, yeah.
         10             Q           Whose name   j.s listed as the author of the           op-ed?
         11             A           My name,
         1.2            0           How   did you first find out that this op-ed was in
         13      the   wor ks   ?

         14            A   Bijan had sent me a draft of it a couple of                       days

         15      prior, maybe about a week prior.
         76             Q           How did he send you that draft?
         71             A           He sent it to me in an emai-l I befieve.
         18           Q             What conversations did you and Mr. Rafiekian
                                                                           have

         19      about writ.ing this op-ed before you received that email
         20      with a draft of the op-ed?
         2L           A      We really didn't have any conversations about

         22      this op-ed. We tafked in general that op-eds wou.Id be a
         23      potentj-al- product that we would provide, but we never had
         24      any conversations about this specj-fic one.
         25           Q Did you sketch out specific ideas for this

                                               Dlverslfled Reportlng Servlces, Inc.
                                                         1426 Duke Street
                                                    Alexandria, Yirginia 223 1 4
                                                          (2O2) 467.9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                              DOJSCO - 700023454
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 33 of 38

                                                                                         32

          1      particu.l-ar op-ed with hirn before you saw the draft            ?


          2           A     No.

          3                 BY MR. GILLIS:
          4           Q     And General, was       this op-ed one of the
          5      deliverab.Ies for this proj ect ?
          6           A      I feft it was. I felt it was one of the things
          1      that we needed to show that we had done something, because
          I      we real-J-y hadn't done much by that point.
          9                 BY MR.   TURGEON:

         10           Q     I'm showing you what's been marked as Exhibit              No.

         11      11. Do you recognize that?
         72           A    I do. Yep, I do.
                      Q What is it?
         I4           A    It's a lobbying regj-stration document.
         15           Q ]s that a lobbying regj,stration document under
         16      the Lobbylng Disclosure Act of 1995?
         I1           A    Yeah, yep. Looks fike it, yep, LB1, yeah.
         18           Q on page 2 what is the date of the registratj-on?
         19           A    September 30th, 2016. Is that the date you're
         20      looking for here?
         2L           0    The date the registration was signed.
         22           A    Yeah, so 9-30-2016, yep.
         23           Q How did you first come to see this registration?
         24           A    I be.Iieve that th j.s was sent to me by Bi j an.
         25           Q In line 10 of the registration --

                                        Dlverslfied Reportlng Services, Inc.
                                                  1426 Duke Street
                                             Alexandria, Y irginia 223 I 4
                                                   (202) 467.9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023455
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 34 of 38

                                                                                                         33
           1               A       Okay.
          2                o       Who    is    Ii   sted as the lobbyist for               EIG?

          3                A       Robert Kel1y.
          4                o       Whatrofe did Robe rt KeJ-]y have at EIG ?
          5                A       Robert KeIIy was the lawyer that we used for this
          6      proj ect      .


          1                o       Did Robert Ke1ly ever do any Iobbying on the
          8       proj ect for       EIG   ?


          9                A       None    that f'm aware of.
         10                        BY MR. GILLIS:
         11                O       Bej-ng      as invo1ved in the project as you were, at
         l2       any point did you have any discussion with him about doing
         13       lobbying?
         T4                A       Lobbying Bob Kell-y, no, no, no.
         15                0Did you have any discussion with Rafj-ekian about
         16      Bob Kel-Iy doing any Iobbying j-n connection with this
         11      proj ect ?
         18                A       I don't believe f ever did, nope.                        No.

         19                        BY   MR.    TURGEON:

         20                o                at.Iine 12 which asks about specific
                                   Do you see
         21.      J-   obby ing issues, current and anticipated?
         ')a               A       Yep.

         23                o    is Listed in l-ine 12?
                                   What
         24          A     "The registrant will advise client on U.S
         25      domestic and foreign pol-j-cy, E-1635 and the house


                                                     Dlverslfled Reporting Servlces, lnc,
                                                               1426 Duke Street
                                                          Alexandria, Y irginia 223 1 4
                                                                (202) 467-9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                                      DOJSCO - 700023456
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 35 of 38

                                                                                                       34

          I      counterpart, HR-1735, and the Senate counterpart."
          2                QDo         you know what those bills                are?
          3                ANo         idea.
          4                Q     Did    the project have anything to do with pending
          5      J.egislatj-on?
          6                A   that I'm aware of .
                                 Not
          1           Q Do you recall any d.iscussions with anyone at                            EIG

          8      about pending l-egi s la ti on in relation to the proj ect ?
          9                A     I don't,      no.
         10                      BY MR. GILLIS:
         11          Q General, if I could ask you to take a fook at
         72     Grand Jury Exhibit 13.
         13          A    Okay.
         L4          Q Have you seen that before?
         15                A     I have.
         76                Q      recaff before this meeting with the
                                 Do you
         l7     Turkish officials in New York Bijan Rafiekian sending out
         18     talking points regarding what was to take place there?
         19           A   Yes, yep.
         20           Q By the way, was that typical for him to do j-n
         2I     connection wi.th these calfs or other meetings that he would
         22     have   ?

         23                A     Yeah,     he normally did.            He   normally did.   He

         24     wouJ.d     send, you know, for the calf      that I've taf ked about
                                                                       s

         25     already he        woul-d   have an orange sheet sort of set of bullet


                                               Dlversifled Reportlng Servlces, Inc,
                                                          1426 Duke Street
                                                     Alexandria, Y irginia 2231 4
                                                          (202) 467_9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                               DOJSCO - 700023457
              Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 36 of 38

                                                                                         35

          1      talking points.
          2            0   OkaY. If you'd turn the page there and actuaffy
          3      just look through. I know you've recentfy had a chance to
          4      fook at this but if you would just turn the pages there to
          5      look through those several numbered pa.ragraphs.
          6           A    Okay.
          1           Q Okay. To the best of your recoLlection is that
          I      what that meeting in New York was about ?
          9           A     Yes.
         10          Q If I could show you        I'm going to show you
         11      Exhibit -- I'm going to withdraw that question, general.
         t2           A     Okay.
         13                 MR. GILLIS:      If I could have one moment.
         t4                 BY MR. GILLIS:
         15           Q                              a discussion about the
                            Do you recalL there bej-ng
         T6      Turkish officials' expectations of EIG being higher than
         t1      what you might be able to provide?
         18           A    I do recall an exchange wj-th Bijan about that.
         t9           Q     Te]] us about --
         20           A     This was after this meeting.
         2L           Q     After the New York meeting?
         22           A     Yeah, I beLieve that was.
         23          Q      TeII us what you recal] about that.
         24          A      That I think that they, what they expected us to
         25     do in a   short period of ti.me was unrealistic.

                                        Dlverslfled Reportlng Services, tnc.
                                                  1426 Duke Street
                                             Alexandria, Y irginia 2231 4
                                                   (2O2) 467_9200


SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                       DOJSCO - 700023458
               Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 37 of 38

                                                                                                         35
          1              Q       "They" being the Turkish?
          2              A       They being the Turkish government officials,
          3      yeah.
          4                      MR. GILLIS:      Gener:af    r if we coufd ask you to step
          5      out s ide   .


          6                      THE WITNESS: Okay.

          1                   GILLIS: But before we do let
                                 MR.                                                 me    just have a
          8      fook here. You can come up to the door.
          9                      THE WITNESS: See you.

         10                      (Whereupon,     the witness         was    excused.   )


         11                             at 10:38 a.m., the taking of the
                                 (Whereupon,
         1.2     testimony j-n the presence of a full quorum of the Grand
         13      Jury was conc.Iuded.     )


         74                                             *****
         15

         16

         L1

         18

         l9
         20

         2L

         22

         23

         24




                                              Dlverslfied Reportlng Servlces, tnc.
                                                        1426 Duke Street
                                                   Alexandria, Y irginia 2231 4
                                                         (202) 467 _9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                               DOJSCO - 700023459
          Case 1:17-cr-00232-EGS Document 150-2 Filed 01/07/20 Page 38 of 38



                                   C_E_R_T_I-F- I-C-A-T-E
                       I, Isaac Lewandowski, the reporter for the Unj-ted
             States Attorney's Office, do hereby certify that the
             witness whose testimony appears in the foregoing pages was
             first duly sworn by the Eoreperson or the Deputy Foreperson
             of the Grand Jury when there was a fuff quorum of the Grand
             Jury present; that the testimony of said witness was taken
             by me and thereafter reduced to typewrj-tten form,' and that
             the transcript is a true record of the testimony given               by

             sai-d witness.




                                    lsaac Lewandowski, Official Reporter



                                        te tHo                ranscriber




                                    Diverslfled Reportlng Servlces, Inc.
                                              1426 Duke Street
                                         Alexandria, Yicginia 223 1 4
                                               (202) 467-9200

SUBJECT TO PROTECTIVE ORDER and FRE 6(e)                                   DOJSCO - 700023460
